It appears that this judgment was founded on a note of hand in the usual form, dated October 9,1797, and payable on or before the first day of March, 1798, with this addition — “If not punctually paid, interest from the dateand that on a general confession, the judgment complained of was rendered for the debt and interest from the date of the note. It is conceived.that the confession did not extend further than the legal demand, and from every prece*304dent which can be discovered, interest from the date on failure of punctual payment, must be considered as an illegal penalty. Therefore, it is considered by the court, that the judgment aforesaid be reversed and set aside, and that the suit be remanded to the Franklin circuit court, that the court may enter up judgment conformably to the foregoing opinion, which is ordered to be certified to the said court.